Citation Nr: 0800514	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, granted service 
connection for peripheral neuropathy of the left upper 
extremity at a 10 percent disability rating, effective 
January 1, 2004.


FINDING OF FACT

Peripheral neuropathy of the left upper extremity causes no 
more than mild incomplete paralysis of the radial, median, 
and ulnar nerves. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for peripheral neuropathy of the left upper extremity have 
been met since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8513 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in a letter dated December 2003, the RO informed 
the veteran of the evidence needed to substantiate 
entitlement to service connection, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

The letter told the veteran that he was to send VA other 
evidence that was adequate to establish the fact at issue.  
This notice served to inform him of the need to submit 
relevant evidence in his possession.  The letter did not 
provide notice on the effective date element, but as just 
noted, such notice was not required.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.


The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in 
December 2003.  No changes have been reported in the 
disability since this examination.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Factual Background

In December 2000 the veteran presented to The Center for 
Neurology, Neurosurgery and Pain Management for an evaluation 
of his parathesias.  The veteran continued to have constant 
numbness in his finger tips, toes and groin region.  The 
treating doctor noted that an EMG in November 2000 revealed 
peripheral neuropathy.  

In June 2001 the Aeromedical Consultation Service provided an 
aerospace evaluation report.  The neurologic examination 
revealed a loss of pinprick sensation on all distal 
fingertips and thumbs and all toe tips as well as a 
centralized area suprapubic.  Deep tendon reflexes were 
symmetrically 2+ and cerebellar exam revealed no appreciable 
abnormalities in balance.  An EMG revealed evidence of 
peripheral neuropathy.

Also in June 2001, the Aeromedical Consultation Service 
provided a neurology evaluation report.  Dr. Royden Marsh 
stated that repeat nerve conduction studies and EMG's 
confirmed prior studies showing diffuse, primarily axonal, 
sensorimotor neuropathy.  He noted that the neuropathy 
appeared to be subacute, static and nonprogressive.  Dr. 
Marsh concluded that given the excellent performance on the 
cockpit evaluation and the minimal deficit that was 
appreciated on the neurological evaluation, it was not 
expected that the veteran's minor peripheral neuropathy would 
interfere anyway with respect to flight safety, mission 
completion or the veteran's personal health or welfare. 

In May 2002 the veteran underwent a polyneuropathy 
examination at the National Naval Medical Center.  Dr. T.J. 
Lehky stated that the veteran had an abnormal 
electrophysiologic study indicating an axonal polyneuropathy 
predominantly affecting the lower extremity motor nerves.  
There was also mild ulnar sensory nerve abnormalities.

In March 2003 the veteran underwent another EMG study.  This 
revealed abnormalities in the left median, ulnar, and radial 
nerves.  The diagnosis was polyneuropathy, mixed axonal and 
demyelinative.  There was normal muscle tone and bulk.  When 
compared with a June 2001 evaluation, the neuropathy seemed 
to have worsened electrophysiologically to a slight degree.

In a May 2003 letter, Dr. Eric Tamesis stated that the 
veteran had peripheral neuropathy but that his history was 
not suggestive of an autoimmune process.  

In November 2003 the veteran underwent a retirement physical.  
He reported that his first symptoms were in 1999.  Current 
B12 injections appeared to help with his symptoms.  His 
reflexes were 2+.  Muscle strength was 5/5, and sensation was 
normal except for decreased fine touch.  The treating 
physician noted that the veteran had no progression of his 
peripheral polyneuropathy.  

The only post-service medical evidence consists of the 
December 2003 VA examination.  The examiner noted that in 
November 2000 the veteran was diagnosed with stable 
peripheral neuropathy without any significant change in his 
condition.  On examination, neurological, cranial nerves II 
through XII were intact.  Deep tendon reflexes were normal 
and his cerebellar examination was normal.  The diagnosis was 
peripheral sensory neuropathy, upper and lower extremities, 
mild.

In the Reasons for Decision section of the March 2004 rating 
decision it was stated that "an evaluation of 20 percent is 
assigned from January 1, 2004".  However, this was a 
typographical error as a 10 percent rating was actually 
assigned in that decision.  The March 2004 notification 
letter also correctly informed the veteran that he had been 
granted service connection for peripheral neuropathy of the 
left upper extremity at a 10 percent disability rating.

Analysis

The peripheral neuropathy of the veteran's left upper 
extremity is currently rated as 10 percent disabling pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
that governs the evaluation of paralysis of the median nerve.  

Under this Code, a 10 percent rating is assigned when there 
is mild incomplete paralysis of the median nerve.  Moderate 
incomplete paralysis warrants a 30 percent rating.  Severe 
incomplete paralysis warrants a 50 percent rating on the 
major side and 40 percent rating on the minor side, 
respectively.  

In a general note for rating diseases of the peripheral 
nerves, it is clarified that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The next higher evaluations of 70 and 60 
percent for the major and minor sides respectively, require 
complete paralysis of the median nerve, in which the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a.

The EMG performed in May 2003, showed that the veteran had 
peripheral neuropathy that was not confined to the median 
nerve and abnormalities were also noted in the ulnar and 
radial nerves.  Diagnostic Code 8513 provides evaluations for 
paralysis of all radicular groups.  Under that code a 20 
percent evaluation is provided for mild incomplete paralysis 
all radicular groups.  A 40 percent evaluation is provided 
for moderate incomplete paralysis of the major extremity and 
a 30 percent evaluation is provided for moderate incomplete 
paralysis of the minor extremity.

While the veteran reported constant numbness in his finger 
tips, toes and groin region, the June 2001 neurology 
evaluation report described the veteran's disability as minor 
peripheral neuropathy.  The symptomatology has generally been 
confined to sensory loss.  Muscle strength and bulk has 
remained normal.  The December 2003 VA examiner reported no 
neurologic abnormalities other than a loss of sensation and 
also concluded that the veteran had mild peripheral 
neuropathy of his upper and lower extremities.  

Therefore, the weight of the evidence is against finding more 
than mild incomplete paralysis.  Since the disability 
involves multiple nerves in the left upper extremity it is 
more appropriately evaluated under Diagnostic Code 8513.  A 
20 percent evaluation is granted under that code, effective 
from the date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

There is no evidence or contention that peripheral neuropathy 
of the left upper extremity causes marked interference with 
employment.  Additionally, the record does not reflect 
hospitalization for peripheral neuropathy of the left upper 
extremity.  Therefore, in considering the current severity of 
his disability, frequent hospitalization has not been shown 
and referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER


Entitlement to an initial rating of 20 percent for peripheral 
neuropathy of the left upper extremity is granted, effective 
January 1, 2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


